DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2022 has been entered.

Status of the Claims
Response filed 22 June 2022 is acknowledged.  Claims 1-4, 6, 8-11, 15, 18, 19, 21-25, and 28 are pending.

Information Disclosure Statement
Information disclosure statement filed 22 June 2022 has been fully considered.  None of the references cited therein affect the patentability of the claims.

Drawings
The amendments to the drawings were received on 11 April 2022.  These amendments to the drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Collard on 23 March 2022.
The application has been amended as follows:
In the claims:

Please Cancel claim 12 in its entirety.

Claim 15 (Amended by Examiner) The display substrate according to claim 6, wherein the first line segment extends in the first direction and the second line segment extends in a second direction;
the plurality of pixel groups are arranged in an array to form a plurality of rows and a plurality of columns, and pixel groups of even rows and pixel groups of odd rows are arranged in a staggered way;
a length of a center connection line between the second sub-pixel and third sub-pixel which are adjacent to each other in two adjacent ones of the plurality of pixel groups in the first direction is less than the length of the first line segment;
in two adjacent ones of the odd rows or in two adjacent ones of the even rows, a length of a center connection line between the first sub-pixel and fourth sub-pixel which are adjacent to each other in two adjacent ones of the plurality of pixel groups in the second direction is greater than the length of the second line segment,
an extension line of the second line segment of each pixel group passes through a midpoint of a center connection line between two pixel groups which are adjacent to the pixel group in the second direction and are in the same row.

Allowable Subject Matter
Claims 1-4, 6, 8-11, 15, 18, 19, 21-25, and 28 are allowed for the reasons set forth in the notice of allowance filed 29 March 2022.  See the notice of allowance filed 29 March 2022 for the detailed reasons for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826